           Case 1:20-cv-01732-RC Document 16 Filed 09/08/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                    Plaintiff,
 v.
                                                              Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                    Defendants.


  DEFENDANTS’ MOTION FOR AN EXTENSION OF TIME TO FILE THEIR COMBINED
  OPPOSITION AND CROSS-MOTION TO PLAINTIFFS’ CROSS-MOTION FOR PARTIAL
                         SUMMARY JUDGMENT

        In its August 26, 2020 minute order granting Plaintiff’s second motion for an extension of time,

ECF No. 12, the Court deemed Plaintiff’s opposition to Defendants’ Partial Motion to Dismiss timely

filed and set Defendants’ deadlines going forward. Specifically, the Court ordered Defendants’ reply in

support of their Partial Motion to Dismiss, and their opposition to Plaintiff's Cross-Motion for Partial

Summary Judgment, to be filed on September 8, 2020. The Court nonetheless noted that Defendants may

“file a motion for extension of time if necessary.” A third deadline in this case, for Defendants’

opposition to Plaintiff’s Motion to Expedite the Case under 28 U.S.C. § 1657, ECF No. 11, falls due

today. Although Defendants’ counsel has been working diligently in an attempt to meet the three separate

deadlines, the press of intervening business and several matters with upcoming deadlines have made it

necessary to request a modest extension of time for one of the three briefs due today in this matter.

        Defendants respectfully move for a ten (10) day extension of time, until September 18, 2020, to

file their combined opposition and cross-motion to Plaintiff’s Cross-Motion for Partial Summary

Judgment, ECF No. 13. This extension is necessary to ensure that Defendants have sufficient time to

timely file the other two briefs in this case. It is also necessary due to several deadlines in other matters

that fall over the next two weeks. Defendants’ counsel has met and conferred with Plaintiffs’ counsel,
           Case 1:20-cv-01732-RC Document 16 Filed 09/08/20 Page 2 of 2



who has indicated that, despite its own extensions and late filings, it will oppose this motion.


DATED: September 8, 2020                            Respectfully submitted,

                                                    JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General

                                                    ELIZABETH J. SHAPIRO
                                                    Deputy Director, Federal Programs Branch

                                                    /s/ Christopher R. Healy

                                                    CHRISTOPHER R. HEALY
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs
                                                    Branch 1100 L St, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 514-8095
                                                    Facsimile: (202) 616-8470
                                                    E-mail: Christopher.Healy@usdoj.gov


                                    CERTIFICATE OF SERVICE


        I hereby certify that on September 8, 2020, a copy of the foregoing was filed electronically

via the Court’s ECF system, which effects service upon counsel of record.



                                                  /s/ Christopher R. Healy

                                                  Christopher R. Healy
                                                  Trial Attorney, U.S. Department of Justice
